Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 24 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,631,048 B2, US 10,075,761 B2, and US 9,635,393 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Claims 1, 9-10, and 18-19 have been amended.
	Claims 1-19 are presently pending.

14 September 2021 (which reiterate the comments submitted after Final on 16 August 2021) have been fully considered but they are not persuasive.

Regarding Applicant’s arguments that the independent claims are allowable (see Remarks, pg. 7), the Examiner disagrees. Applicant states that the independent claims have been amended to ‘incorporate limitations similar to those of dependent claim 9, which was indicated…as containing allowable subject matter’. It is noted that the objection to the subject matter of Claim 9 was to inclusion of all of the claimed limitations of the Claim 9, not merely parts. While the amendments to the independent claims overcome the combination of Mittal and Imai, upon further consideration, a new ground(s) of rejection is made in view of Kominac et al. (US 2012/0151369 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 10, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal (US 2012/0054616 A1) (as provided by the IDS submitted on 20 April 2020, hereinafter Mittal), in view of Imai et al. (US 2009/0109337 A1) (as provided by the IDS submitted on 20 April 2020, hereinafter Imai), and further in view of Kominac et al. (US 2012/0151369 A1) (hereinafter Kominac).

Regarding Claim 1, Mittal discloses a method for remote rendering web content on a media device, [ABST; 0019: method and system for facilitating viewing of web page from a hand-held screen to a larger video screen] the method comprising:
generating, using a hardware processor of a source device, [Figs. 1-3; 0032, 0035-36: request for Internet web page from web page server 116 (i.e., source device)] a first content layer corresponding to the web content and a second content layer corresponding to the web content that comprises at least one encoded content item; [Figs. 1-3; 0032: where HTML code for web page may include video and non-video elements that may be encoded, included encoded graphics and encoded video (wherein the various elements may be considered to be different layers of the content)]
transmitting, from the hardware processor of the source device to a digital media receiver, the first content layer and the second content layer; [Figs. 1-3; 0041-46: user may choose to project content to video display 100, where the various data for the webpage may be transmitted to a video browser client 138 (i.e., a digital media receiver) to transmit to large display 100; 0009, 0017: where it is understood that a larger video screen may be a television device; 0028: where video browser client 138 is some media player connected to video display 100] and
causing the web content to be presented on the media device, via the digital media receiver, based on the first content layer and the second content layer. [Figs. 1-3; 0041-46: user may choose to project content to video display 100, where the various data for the webpage may be transmitted to a video browser client 138 (i.e., the digital media receiver) to transmit to large display 100; 0009, 0017: where it is understood that a larger video screen may be a television device]
Mittal fails to explicitly disclose a first content layer corresponding to the web content that comprises a set of drawings commands and a second content layer corresponding to the web content that comprises at least one encoded content item. (Emphasis on the elements of the limitations that are not explicitly taught or disclosed by Mittal).
Imai, in analogous art, teaches a first content layer corresponding to the web content that comprises a set of drawings commands and a second content layer corresponding to the web content that comprises at least one encoded content item.  [0027, 0062: it is understood that the HTML file of a Webpage contains information regarding the layout/structure of a given webpage, which is utilized by a web browser of a computing device to construct and display the webpage such as that of Mittal above – i.e., the retrieve HTML files create the ‘drawing commands’ for the website (where it is already understood from Mittal above that HTML files contain both image/video and non-video elements, and where the various elements could constitute different layers of the website)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Mittal with the teachings of Imai to generate drawing commands based on a response to a request for web content as it is understood in the art that webpages utilize HTML files to provide the information regarding proper layout and reproduction of a desired web page. [Imai - 0027, 0062]
Mittal and Imai fail to explicitly disclose wherein the set of drawing commands includes a drawing command corresponding to a user input.
Kominac, in analogous art, teaches wherein the set of drawing commands includes a drawing command corresponding to a user input. [0048-52, 0076-77, 0094: server systems that provide remote desktop interfaces via a webpage (such as the web content of Mittal and Imai)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Mittal and Imai with the teachings of Kominac to specify the drawing commands corresponding to user inputs in order to allow users to render application data in real-time via a webpage that allows users to experience remote applications without proprietary protocols with a robust experience that one would expect from a locally run application. [Kominac – 0001-5, 0045-48]

Regarding Claim 3, Mittal, Imai, and Kominac disclose all the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Mittal discloses comprising generating the set of drawing commands based on a response to a request for the web content to a server. [Mittal – Figs. 1-3; 0032, 0035-36: request for Internet web page from web page server 116 (where under BRI web page server may comprise the source device itself)]

Regarding Claim 4, Mittal, Imai, and Kominac disclose all the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Mittal discloses retrieving the at least one encoded content item based on a response to a request for the web content to a server. [Mittal – Figs. 1-3; 0032, 0035-36: request for Internet web page from web page server 116 (where under BRI web page server may comprise the source device itself); 0035-0039: control browser client 106 (i.e., source device) receives HTML code for requested web content/web page, in addition to any non-video and video objects of web page]

Regarding Claim 10, Claim 10 recites a system that performs the method of Claim 1. As such, Claim 10 is rejected similarly as that claim, mutatis mutandis.

Regarding Claim 12, Mittal, Imai, and Kominac disclose all the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 12 recites nearly identical as Claim 3 and is rejected similarly as that claim.

Regarding Claim 13, Mittal, Imai, and Kominac disclose all the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical as Claim 4 and is rejected similarly as that claim.

Regarding Claim 19, Claim 19 recites a CRM that performs the method of Claim 1. As such, Claim 19 is rejected similarly as that claim, mutatis mutandis.


Allowable Subject Matter
s 2, 5-9, 11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421